 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7                                 UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA
 9
     MALINDA SLATON, an individual,                         CASE NO: 2:17-cv-01561-RFB-DJA
10
                     Plaintiff,
11
              vs.                                            STIPULATION AND [PROPOSED]
12                                                            ORDER TO EXTEND TIME FOR
     L.L.O. INC., d/b/a ACME ELECTRIC, a domestic              PLAINTIFF TO RESPOND TO
13   corporation; INTERNATIONAL BROTHERHOOD                 DEFENDANT’S MOTIONS AND FOR
14   OF ELECTRICAL WORKERS LOCAL UNION                           DEFENDANT TO REPLY
     357, a domestic not for profit corporation; DOES I               (First Request)
15   through X, inclusive; ROE CORPORATIONS I
     through X, inclusive,
16
                     Defendants.
17

18

19           COMES NOW, Plaintiff MALINDA SLATON, (hereinafter, “SLATON”), by and
20   through her attorney of record Trevor J. Hatfield of the law firm of Hatfield & Associates, Ltd.,
21
     and L.L.O. INC., d/b/a ACME ELECTRIC’s (hereinafter “ACME ELECTRIC) and do hereby
22
                                                       28




     stipulate and agree to an extension of time for Plaintiff to respond to Defendant’s following
23
     Motions as follows:
24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25      1.   Motion for Summary Judgment on Breach of Contract Claim (ECF #51) filed on August 8,

26           2019 – Response due on August 29, 2019;

27      2. Motion for Summary Judgment on Title VII Claim (ECF #52) filed on August 9, 2019 –
28           Response due on August 30, 2019;


                                                       1
 1         3. Third Motion for Partial Summary Judgment to Limit Plaintiff’s Categories of Damages

 2            (ECF #53) filed on August 12, 2019 – Response due on September 2, 2019;
 3
           4. Motion to Strike Jury Demand or, in the Alternative, to Bifurcate Liability and Damages
 4
              Phases of Trial (ECF #54 and ECF #55) filed on August 13, 2019 – Response due on
 5
              August 27, 2019.
 6
              The reason the extension is requested is that Plaintiff’s attorney is scheduled for dental
 7

 8   surgery on Tuesday, August 27, 2019, and will require one day for recovery. In addition, the Labor

 9   Day Holiday weekend is August 31 through September 2, 2019. As responses are required for the
10   Motions, the last one being due on September 2, 2019, the parties have agreed to extend the
11
     response time for each of the Motions one week from each of the respective due dates. Defendant’s
12
     replies to Plaintiff’s responses will also be extended by one week respectively.
13
              This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the
14

15   parties’ first request for an extension of the time for the parties to respond to the various motion

16   response deadlines. Accordingly, Plaintiff’s proposed response dates and Defendant’s proposed

17   reply dates shall be as follows:
18   ///
19
     ///
20
     ///
21
     ///
22
                                                        28




23   ///

24   ///
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25   ///
26
     ///
27
     ///
28


                                                        2
 1                                          Proposed                       Proposed
            Document Number                 Response Due Date              Reply Due Date
 2
        1. Motion - ECF #51                 September 5, 2019              September 26, 2019
 3

 4      2. Motion – ECF #52                 September 6, 2019              September 27, 2019

 5      3. Motion – ECF #53                 September 10, 2019             September 30, 2019
 6      4. Motion – ECF #54 and ECF #55     September 3, 2019              September 17, 2019
 7

 8   Dated this 27th day of August 2019.          Dated this 27thth day of August 2019.

 9   HATFIELD & ASSOCIATES, LTD.                  HOLLEY DRIGGS, WALCH
                                                  FINE WRAY PUZEY & THOMPSON
10

11        /s/ Trevor J. Hatfield                        /s/ F. Thomas Edwards
     By:___________________________________       By: __________________________________
12   Trevor J. Hatfield, Esq.                     F. Thomas Edwards, Esq., SBN 9549
     Nevada Bar No. 7373                          400 South Fourth Street, Third Floor
13   703 S. Eighth St.                            Las Vegas, Nevada 89101
     Las Vegas, NV 89101                          Telephone: 702/791-0308
14   (702) 388-4469 Tel.                          Email: tedwards@nevadafirm.com
15   Email: thatfield@hatfieldlawassociates.com   Attorneys for Defendant L.L.O. Inc. d/b/a Acme
     Attorney for Plaintiff                       Electric
16

17

18

19

20

21
                                            IT IS SO ORDERED.
22
                                                  28




23
                                            ___________________________________
                                           ________________________________
24                                          UNITED STATES
                                           RICHARD          DISTRICT JUDGE
                                                      F. BOULWARE,     II
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25                                         UNITED STATES DISTRICT JUDGE
26                                          DATED this 28th day of August, 2019.
                                            DATED:_________________________, 2019.
27

28


                                                  3
 1                                    CERTIFICATE OF SERVICE

 2          I certify that on the 27th day of August 2019, I electronically filed the foregoing
 3
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR PLAINTIFF TO
 4
     RESPOND TO DEFENDANT’S MOTIONS AND FOR DEFENDANT TO REPLY (First
 5
     Request) with the Clerk of the Court by using the ECF system.
 6
     Dated this 27th day of August 2019.                 By:   /s/ Freda P. Brazier
 7
                                                           An employee of Hatfield & Associates, Ltd.
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22
                                                     28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26

27

28


                                                     4
